*AMENDED ALD-192                                               NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-1781
                                       ___________

                             IN RE: AKEEM R. GUMBS,
                                                Petitioner
                       ____________________________________

                       On a Petition for Writ of Mandamus from the
                            District Court of the Virgin Islands
                     (Related to D.V.I. Crim. No. 3-11-cr-00021-001)
                       ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    April 13, 2017

               Before: MCKEE, JORDAN and RESTREPO, Circuit Judges

                               (Opinion filed: May 1, 2017)
                                       _________

                                        OPINION *
                                        _________

PER CURIAM

       Akeem R. Gumbs petitions for a writ of mandamus directing the District Court of

the Virgin Islands to send him “proof of [his] arraignment of March 21, 2011.” We will

deny the petition.




       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
       Gumbs wrote a letter that was docketed in the District Court on March 14, 2017,

in which he requested “a copy of any document regarding my appearance before

Magistrate Judge Ruth Miller on March 21, 2011.” Gumbs then wrote another letter to

the District Court, docketed on March 20, 2017, in which he requested “a docket sheet

which contains all information, all filings, and all of my court appearances for my case

during the months of March 2011 and April 2011.” 1 Gumbs then submitted the

mandamus petition under consideration here on March 31, 2017, and submitted an

amendment to the petition on April 17, 2017, asserting that proof of his arraignment of

March 21, 2011, is “very important” to his case, and that “[a]ll other remedies have

failed” for obtaining such proof. In support of his petition, Gumbs attached the two

letters that he had sent the District Court earlier in March.

       Our jurisdiction derives from 28 U.S.C. § 1651, which grants us the power to

“issue all writs necessary or appropriate in aid of [our] . . . jurisdiction[] and agreeable to

the usages and principles of law.” A writ of mandamus is an appropriate remedy only in

the most extraordinary situations. In re Pasquariello, 16 F.3d 525, 528 (3d Cir. 1994).

To justify such a remedy, a petitioner must show that he has (1) no other adequate means

of obtaining the desired relief and (2) a “clear and indisputable” right to issuance of the




       1
        Both letters were filed under the Virgin Islands docket number associated with
Gumbs’ conviction, sentence, and post-conviction proceedings for charges related to the
production and possession of child pornography and first degree aggravated rape.

                                               2
writ. Haines v. Liggett Grp., Inc., 975 F.2d 81, 89 (3d Cir. 1992) (citing Kerr v. U.S.

Dist. Ct., 426 U.S. 394, 403 (1976)).

       Here, Gumbs has shown neither that he has no other adequate means of obtaining

a record of proceedings on March 21, 2011, nor that he has a clear and indisputable right

to the issuance of a writ ordering the District Court to send him any record of those

proceedings. Even if Gumbs still arguably has a right to obtain documents from the

District Court after the conclusion of post-conviction proceedings, cf. 28 U.S.C.

§§ 753(f) and § 2250, Gumbs did not give the District Court sufficient time to respond to

his letter requests before filing a mandamus petition in this Court. Gumbs has also not

explained why he needs those documents, or what efforts he has made other than writing

the District Court. For example, Gumbs could have contacted the attorney that

represented him during his trial for information about proceedings that occurred on

March 21, 2011.

       Further, we observe that the District Court docket pertaining to Gumbs’ conviction

begins on June 2, 2011, with the filing of Gumbs’ indictment. But it appears that

proceedings prior to that date occurred in a case docketed separately at D.V.I. Crim. No.

3:11-mj-00031. In that case, Docket Entry No. 6, on March 21, 2011, includes, among

other things, the following information: “Minute Entry for proceedings held before

Magistrate Judge Ruth Miller: Initial Appearance as to AKEEM R. GUMBS held on

3/21/2011[.]” Proof of Gumbs’ “arraignment of March 21, 2011”—actually, an initial

appearance—therefore appears on the docket sheet for D.V.I. Crim. No. 3:11-mj-00031.
                                             3
Under these circumstances, we will deny the petition for a writ of mandamus.




                                    4